Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

                                                           



Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

In this case “The invention relates,” and “According to the invention” should be deleted.
In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The title of an invention should clearly and comprehensively reflect the subject matter and kind of the invention for which protection is sought, in other words the title should be commiserate with the claimed invention.


Claim Objections
Claims 4-15 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim (claims 4, 6, 7-10, 12-14) shall not serve as a basis for any other multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claims 4-15 have not been further treated on the merits.
For example, claim 4 depends from claim 3, which is a multiple dependent claim.  Also, instead of “above claims” the preferred / correct term would be “preceding claims.”  




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bulin (3333405).

It should be noted that the recitation “can be provided," "such way …," "can be” etc. is considered as merely an intended use.  Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim. 

Since it is the language itself of the claims which must particularly point out and distinctly claim the subject matter which the applicant regards as his invention, without limitations imported from the specification, whether such language is couched in terms of means plus function or consists of a detailed recitation of the inventive matter.  Limitations in the specification not included in the claim may not be relied upon to impart patentability to an otherwise unpatentable claim.    In re Lundberg, 113 USPQ 530 (CCPA 1957). 

[AltContent: textbox (Tappets/slats extend between two driver means  (similarly extend at upper driver means / driver sprocket 44); and, the endless conveyor, right and left 42)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Roller bed)][AltContent: textbox (Tappets/slats)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    396
    543
    media_image1.png
    Greyscale




1. Cleaning device for cleaning crops comprising a roller bed (marked up), which comprises several rollers (56, 58, 60, 61) rotating about a rotational axis (oppositely rotatable rollers, col. 3, ln 65-67), 
whereby gaps (shown / taught above) are provided or can be provided between said rollers (shown above) in such a way that impurities located on an upper side () of said roller bed together with the crop can be discharged through said gaps while, at the same time, keeping said crop on said upper side (4a), 
can be driven in such a way that said impurities can be discharged through said gaps (already addressed above; col. 3, ln 65-67), 
tappets (slats; marked up) movable in a direction of conveyance are arranged at least above said upper side of said roller bed in such a way that crop located on said upper side of said roller bed can be carried along by said tappets in the direction of conveyance (capability / intended use is taught in col. 4, ln 37-38), 
whereby, to that end, said tappets extend between at least two driver means (marked up), 
whereby at least the tappets arranged above said upper side of said roller bed can be moved by said at least two driver means at a tapper velocity in the direction of conveyance (capability / intended use is shown/taught above). 

2. Cleaning device (2) according to claim 1, at least two driver means are each designed as endless driver means and 
-- are endless belts, each endless belt running across at least one drive pulley and/or at least one deflection pulley and can be driven via the respective associated drive pulley, 
Or
--are endless chains, each endless chain running across at least one drive pinion and/or at least one deflection pinion and can be driven via the respective associated drive pinion, so that the tappets extending between said at least two endless driver means and being attached to said endless driver means can be moved at the tapper velocity in an endlessly circulating manner (the claim uses “or,” thus the chains 42 meets the claim language, drive pinion / sprocket 44 and/or driven sprocket 46; NOTE: the . 



Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ehsani et al (2013/0072268).

Prima Facie Case: The patent office has the initial burden of presenting a prima facie case of invalidity. A prima facie case is adequately articulated by notifying the applicant of the reasons for its rejections so long as the explanation is not "so uninformative that it prevents the applicant from recognizing and seeking to counter the grounds for rejection." Chester v. Miller, 906 F.2d 1574 (Fed. Cir. 1990). This requirement comes straight from Section 132 of the Patent Act. 35 U.S.C. §132(a). 

There has never been a requirement for an examiner to make an on-the-record claim construction of every term in every rejected claim and to explain every possible difference between the prior art and the claimed invention in order to make out a prima facie rejection. This court declines to create such a burdensome and unnecessary requirement. "[Section 132] does not mandate that in order to establish prima facie anticipation, the PTO must explicitly preempt every possible response to a section 102 rejection. Section 132 merely ensures that an applicant at least be informed of the broad statutory basis for the rejection of his claims, so that he may determine what the issues are on which he can or should produce evidence." Chester, 906 F.2d at 1578

	In addition to the above detailed features, Ehsani also teaches the following:

[AltContent: textbox (Tappets / push bars below the roller bed)][AltContent: arrow]
    PNG
    media_image2.png
    451
    455
    media_image2.png
    Greyscale


[AltContent: textbox (Push bars / tappets above the roller bed)][AltContent: arrow][AltContent: textbox (Roller bed)][AltContent: arrow]
    PNG
    media_image3.png
    559
    752
    media_image3.png
    Greyscale

3. Cleaning device according to claim 1 or 2, said driver means are arranged in relation to said roller bed in such a way that the tappets (push bars 52 or 80 or 114) attached to said endless driver means (conveyor belt 48 or 78 or as shown in fig 13), when said driver means can be driven alternatingly above said upper side and partially below a bottom side of said roller bed always parallel to the direction of conveyance at the tapper velocity so that a tappet can be moved via said driver means in the direction of conveyance when this tappet is located above said upper side of said roller bed, and a tappet can be moved via said driver means in the direction opposite the direction of conveyance when this tappet is located below said bottom side of said roller bed (process of using is taught / shown above; also, see par. 30, 31). 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.

Boese (6199703) in fig 12 also teaches a roller bed and flow enhancer.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARPAD FABIAN-KOVACS whose telephone number is (571)272-6990.  The examiner can normally be reached on Mo-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B Will can be reached on 5712726998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ARPAD FABIAN-KOVACS/Primary Examiner, Art Unit 3671